Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 21, 2008, by and between ANTs software inc., a Delaware corporation (“Seller”), and Four J’s Development Tools, Inc., a Washington corporation (“Buyer”).Buyer and Seller are collectively referred to herein as the “Parties” and each individually as a “Party.” WHEREAS, Buyer desires to acquire from Seller, and Seller desires to sell to Buyer, certain assets of the ADS Business, as defined herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1. PURCHASE AND SALE OF ASSETS 1.1Purchase of Assets.
